Citation Nr: 1618508	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for right knee patellar tendonitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right ankle degenerative joint disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 2003.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefits sought on appeal.

The Board remanded the claims for additional development in August 2014.

The RO in Roanoke has jurisdiction of the Veteran's claims.  


FINDINGS OF FACT

1.  The competent medical evidence, and the competent and credible lay evidence, does not show that the Veteran's right knee patellar tendonitis results in limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  

2.  The competent medical evidence, and the competent and credible lay evidence, does not show that the Veteran's right ankle degenerative joint disease results in marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee patellar tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260 and 5261 (2015).

2.  The criteria for an evaluation in excess of 10 percent for right ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in an April 2009 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the eFolders contain the Veteran's service treatment records, VA and private medical records, and the Veteran's own statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Board observes that VA treatment records dated after a November 2014 supplemental statement of the case (SSOC) (the most recent adjudication of these claims) have been associated with the record.  However, these records address conditions other than the Veteran's service-connected right knee and right ankle disabilities and therefore are not relevant to this claim.  

VA examinations were conducted in May 2009 and September 2014.  Although neither of the VA examination reports state that the examiner reviewed the Veteran's claims file or medical records, the evaluations were to assess the current levels of the Veteran's right knee and right ankle disabilities.  The examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, while the September 2014 VA examiner did not use language requested by the Board's August 2014 remand as to whether the symptomatology associated with the Veteran's right ankle disability was marked or moderate in nature, the detailed findings in the report constitute substantial compliance with the Board's August 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

The Veteran generally contends that his right knee and right ankle disabilities warrant higher evaluations.

In general, disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Turning to the Veteran's right knee, this disability is evaluated as tenosynovitis, under Diagnostic Code 5024, which in turn is evaluated based on limitation of the affected area as degenerative arthritis, under Diagnostic Code 5003.  A 20 percent evaluation for degenerative arthritis is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Diagnostic Code 5003.  However, Note (2) to Diagnostic Code 5003 provides that this 20 percent evaluation will not be utilized for Diagnostic Code 5024.  

A 20 percent evaluation is also warranted for limitation of flexion to 30 degrees, under Diagnostic Code 5260, or limitation of extension to 15 degrees, under Diagnostic Code 5261.  

The report of the May 2009 VA examination provides that the Veteran complained of constant, localized, aching and sharp pain of 7 of 10.  The pain was elicited by physical activities and relieved by rest and OTC medications.  On physical examination, the right knee showed no subluxation.  Range of motion was from zero degrees extension to 100 degrees flexion.  After repetitive use, the joint function was additionally limited by pain but not fatigue, weakness, lack of endurance or incoordination.  There was no additional limitation in degree [of range of motion].   Ligament stability tests were within normal limits.  

The report of the September 2014 VA examination provides that a review of the Veteran's VA treatment records showed that "there was very little documentation whatsoever in his medical records regarding any sort of orthopedic complaints regarding his ... right knee.  Therefore there is very little OBJECTIVE evidence of any sort of change in his knee ... status in years (capitalization in original)."  

The Veteran reported flare-ups during which he could not stand for a long time.  Range of motion of the right knee was from zero degrees extension to 100 degrees of flexion.  Objective evidence of painful motion began at 90 degrees.  The range of motion of the Veteran's left knee was also from zero degrees extension to 100 degrees flexion.  In this regard, the examiner stated that the Veteran's flexion to 100 degrees was normal for him.  Due to his very large body size, he was unable to flex either knee >100 degrees, even his "good" knee.  

The Veteran was able to perform repetitive-use testing with 3 repetitions, resulting in pain on movement but no limitation of range of motion of the right knee and lower leg.  Results of joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was no x-ray evidence of patellar subluxation.  

The examiner stated that the Veteran's knee condition impacted his ability to work [by preventing him from] standing for long periods of time.  The examiner also stated that repetitive motion [testing] was conducted and resulted in no change in range of motion.  It would be pure speculation to state following or during a flare-up what degrees of loss would be experienced.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's right knee disability.  The foregoing evidence simply does not show that this disability results in limitation of flexion to 30 degrees, or limitation of extension to 15 degrees.  Diagnostic Codes 5260 and 5261.  

The Board is aware of the Veteran's complaints of pain, made during the VA examinations.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995). 

In this case, however, the Board finds that the effects of pain are contemplated in the currently assigned 10 percent evaluation.  The physical findings from the VA examinations, as set forth above, simply do not show that pain, due to the service-connected right knee disability, cause functional loss of the right knee comparable to limitation of flexion to 30 degrees, or limitation of extension to 15 degrees.  Diagnostic Codes 5260 and 5261.  

Moreover, the VA examinations found that the Veteran had no additional limitation of motion after repetitive use-testing.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra, Mitchell, supra.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The record contains no indication that the rating criteria are inadequate to rate the Veteran's right knee disability.  The discussion above reflects that the Veteran's symptom, pain, is contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Turning to the Veteran's right ankle, this disability is evaluated based on limitation of motion, under Diagnostic Code 5271.  Marked limitation of motion of the ankle warrants a 20 percent evaluation.  Normal range of motion for the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  

The report of the May 2009 VA examination provides that the Veteran complained of sharp, localized right ankle pain of 6 of 10 that occurred four times a day, 30 minutes each time.  The pain was elicited by physical activities and standing for long periods of time.  It was relieved by rest.  At the time of pain, the Veteran could function without medication.  The functional impairment was that it was hard to stand or walk for long periods of time.  On physical examination, range of motion was 20 degrees dorsiflexion and 45 degrees plantar flexion.  After repetitive use, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  

The examiner commented that the Veteran's right ankle degenerative joint disease was quiescent.  Objectively, there was no pathology to support the diagnosis at this time.  

The report of the September 2014 VA examination provides that a review of the Veteran's VA treatment records showed that "there was very little documentation whatsoever in his medical records regarding any sort of orthopedic complaints regarding his right ankle....  Therefore there is very little OBJECTIVE evidence of any sort of change in his ... ankle status in years (capitalization in original)."  

The Veteran reported flare-ups during which he could not stand for long periods.  The Veteran did not report any functional loss or impairment.  Range of motion of the right ankle was described as "normal."  There was no evidence of pain with weight bearing, and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.   

The Veteran was examined immediately after repetitive use over time.  Pain, weakness, fatigability or incoordination did not significantly limit his functional ability with repeated use over a period of time.  The Veteran did not report flare-ups and the examination was not conducted during a flare-up.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-up.  The Veteran's right ankle had no additional contributing factors of disability.  The Veteran did not now have, and had never had, malunion of the os calis or astragalus.  He had never had an astragalectomy.  The examiner stated that the Veteran's ankle condition impacted his ability to work [by preventing him from] standing for long periods of time.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's right ankle disability.  The foregoing evidence simply does not show that this disability results in marked limitation of motion of the ankle.  Diagnostic Code 5271.

The Board is aware that the term "marked" is not defined by regulation; however, the overall regulatory scheme contemplates a 20 percent rating in cases of ankylosis of the ankle in plantar flexion, less than 30 degrees.  See Diagnostic Code 5270.  

The record simply does not indicate that the Veteran has limitation of motion approximating such a degree of severity.  Moreover, the results of repetitive motion testing during the May 2009 and September 2014 VA examinations do not show that pain, due to the right ankle disability, has caused functional loss approximating ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, the Board finds that the assignment of an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5271.

In addition, the record is negative for ankylosis of the right ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os clacis or astralgus, or an astragalectomy.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Codes 5270, 5272, 5273 or 5274.

The Board is aware of the Veteran's complaints of pain, made during the VA examinations.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra. 

In this case, however, the Board finds that the effects of pain are contemplated in the currently assigned 10 percent evaluation.  Again, the physical findings from the VA examinations, as set forth above, simply do not show that pain, due to the service-connected right ankle disability, causes functional loss of the right ankle approximating marked limitation of motion or ankylosis in plantar flexion, less than 30 degrees.  Diagnostic Codes 5270 and 5271.  Moreover, the VA examinations found that the Veteran had no additional limitation of motion after repetitive use-testing.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra, Mitchell, supra.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The record contains no indication that the rating criteria are inadequate to rate the Veteran's right ankle disability.  The discussion above reflects that the Veteran's symptom, pain, is contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun, supra.

The Board has considered whether the record has raised an issue of entitlement to a total rating based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran reported that he worked full time as a law enforcement officer until December 2013, when his psychiatric disability prevented further employment.  See VA Form 21-8940.  The Veteran has been in receipt of TDIU and special monthly compensation at the housebound rate since December 2013.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, the issue of TDIU has been rendered moot.


ORDER

An evaluation in excess of 10 percent for right knee patellar tendonitis is denied.  

An evaluation in excess of 10 percent for right ankle degenerative joint disease is denied.  



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


